Third District Court of Appeal
                               State of Florida

                           Opinion filed May 15, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2784
                        Lower Tribunal No. 88-16005D
                            ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                                Richard Calix,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

     Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellant.

     Reizenstein and Associates, P.A., and Philip L. Reizenstein, for appellee.


Before FERNANDEZ, LOGUE and SCALES, JJ.

     SCALES, J.
      After shooting and killing his victim in a robbery, Richard Calix was

convicted of first degree murder in 1988, a crime he committed when he was

seventeen years old. He was sentenced to life in prison with the possibility of

parole after twenty-five years. In 2016, Calix filed a post-conviction motion

asserting that his sentence was illegal pursuant to Miller v. Alabama, 567 U.S. 460

(2012) and Atwell v. State, 197 So. 3d 1040 (Fla. 2016).1

      On November 30, 2016, the trial court granted Calix’s motion. The State

appealed the trial court’s order to this Court and, on April 25, 2018, we affirmed

the order in State v. Calix, 245 So. 3d 928 (Fla. 3d DCA 2018). The State then

appealed our decision to the Florida Supreme Court and, on January 7, 2019, the

Florida Supreme Court quashed our April 25, 2018 opinion on the authority of its

recent decision in Franklin v. State, 258 So. 3d 1239 (Fla. 2018).2 State v. Calix,

1 These decisions, deriving from Graham v. Florida, 560 U.S. 48 (2010), concluded
that the imposition of a life sentence on a juvenile homicide offender, without an
effective possibility of parole, violated the Eighth Amendment of the United States
Constitution. Franklin v. State, 258 So. 3d 1239, 1240-41 (Fla. 2018). In Miller v.
Alabama, the United States Supreme Court noted that juveniles, due to their age,
have “diminished culpability and heightened capacity for change.” 567 U.S. at 479.
On this premise, the Supreme Court in Graham and Miller refashioned how a trial
court should sentence juveniles to life sentences.
2 In both Franklin and State v. Michel, 257 So. 3d 3 (Fla. 2018), the Florida
Supreme Court partly receded from its decision in Atwell v. State, and held that a
juvenile offender’s sentence of life imprisonment with a possibility of parole after
twenty-five years does not violate the Eighth Amendment, and therefore, the
juvenile is not entitled to a re-sentencing. Franklin, 258 So. 3d at 1241; Michel 257
So. 3d at 8.


                                         2
44 Fla. L. Weekly S125 (Fla. Jan. 7, 2019). Accordingly, we vacate the trial

court’s November 30, 2016 order and remand to the trial court to adjudicate

Calix’s rule 3.800 motion in light of Franklin.

      Order vacated; remanded with instructions.




                                          3